Citation Nr: 1313527	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-37 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for reflex sympathetic dystrophy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent prior to February 14, 2006 and since July 1, 2006 for left ankle traumatic arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to February 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In an April 2004 rating decision, the RO granted service connection for traumatic arthritis as a residual of a left ankle injury and assigned a 10 percent rating effective from November 6, 2000.  In a September 2008 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for reflex sympathetic dystrophy of the left lower extremity.

In a November 2006 rating decision, the RO increased the rating for the left ankle disability to 20 percent effective from the date of service connection.  As this increase did not represent the maximum rating available, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2007 rating decision, the RO granted a temporary total evaluation following surgery on the left ankle necessitating convalescence from February 14, 2006 to June 30, 2006 and continued the 20 percent rating from July 1, 2006.

In February 2012, the Board remanded the appeal to afford the Veteran an opportunity to present testimony during a Board hearing.  In March 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Thus, there has been compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the hearing, the Veteran submitted additional evidence with a waiver of RO review.  The record was also held open for 30 days following the hearing to provide the Veteran with additional time to submit medical evidence.  In May 2012, he submitted additional evidence without a waiver of RO review.  Later that month, he submitted additional evidence with a waiver of RO review.  In March 2013, the Board asked the Veteran's representative to determine whether the Veteran wishes to waive initial review of the earlier submitted evidence by the agency of original jurisdiction (AOJ).  In a March 2013 statement, the Veteran's representative indicated that the Veteran wishes to waive AOJ review of that evidence.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the rating issue as stated on the title page.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As the Veteran is challenging the initial disability rating assigned for his left ankle disability, and the record raises assertions that he is unemployable because of that disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for a TDIU is remanded to the RO for further development, as discussed more fully below.

In a March 2008 statement, the Veteran's representative raised the issue of entitlement to special monthly compensation based on the need for regular aid and attendance.  In a September 2011 statement, the Veteran's representative raised the issue of entitlement to special monthly compensation based upon housebound status.  The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or upon housebound status has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board also observes the Veteran's assertions that surgery for his service-connected left ankle disability caused or aggravated the reflex sympathetic dystrophy.  In this regard, service connection for reflex sympathetic dystrophy was previously denied by the Board in December 2004.  Thus, the record raises the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for reflex sympathetic dystrophy, to include as secondary to service-connected left ankle traumatic arthritis.  That issue is also referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is needed on the claims on appeal.

With respect to the reflex sympathetic dystrophy of the left lower extremity, the Veteran contends that February 14, 2006 surgery on his service-connected left ankle at the University of Pittsburgh Medical Center (UPMC) caused or aggravated the disorder.  He asserts that the surgery was performed by VA as a VA Medical Center (VAMC) referred him to the surgeon and the surgery was authorized and paid for by the VAMC.  He also contends that improper post-operative care at the Altoona and Pittsburgh VAMCs aggravated the reflex sympathetic dystrophy of the left lower extremity.  He asserts that he did not receive needed medications or any treatment for the disorder, noting that he has not been afforded an examination with a specialist in reflex sympathetic dystrophy.

The record shows that the February 2006 surgery was performed by Dr. W., a UPMC employee, at UPMC.  As the surgery was performed by a non-VA physician at a non-VA facility, entitlement to compensation under 38 U.S.C.A. § 1151 based on that surgical treatment is not warranted.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2012).  The Board notes that VA has authorized payment for the surgery but points out that payment for such services are governed by different regulations.  However, improper post-operative care at a VA facility may be the basis of entitlement under 38 U.S.C.A. § 1151.

Both VA and private medical records show that the Veteran's reflex sympathetic dystrophy (also known as complex regional pain syndrome) existed prior to the surgery in question.  The following is a summary of the post-operative care the Veteran received at the Altoona VAMC, to include the Johnstown Community Based Outpatient Clinic (CBOC).

A February 17, 2006 note reflects that a representative from the UPMC called to inform the VAMC that the Veteran was discharged on the 15th and his family took him home without taking the Lovenox that he was to take daily, and the Veteran was now requesting the medication through the VAMC.  The representative was advised that the request would require approval and may take up to a week.

A subsequent February 17th clinical pharmacy general note reflects a pharmacist's statement that there was no indication for Lovenox for the procedure the Veteran underwent and the information provided did not warrant the use of Lovenox.

A February 21, 2006 addendum written by Dr. C. notes that the Veteran was status post ankle fusion and placed on Lovenox to prevent deep vein thrombosis.

In a February 21st addendum in response to Dr. C.'s addendum, a clinical pharmacist stated that he was familiar with the use of Lovenox status post hip fractures due to prolonged immobility but was not aware that ankle fusion surgery places the Veteran in the same category, as patients like the Veteran can ambulate with crutches.

A subsequent February 21st note authored by Dr. C. reflects that the Veteran should be called to determine whether he was ambulating with crutches or bed bound, and if he was ambulating, then VA cannot provide the Lovenox.  

A subsequent telephone triage note reflects that the Veteran is allowed up to use the bathroom but cannot due to reflex sympathetic dystrophy of the left shoulder and he is getting to the bathroom with his late wife's wheelchair.  The note also shows that he had been prescribed a walker but was unable to use it, and he had to crawl to get into his home as he has no ramp.  The note indicated that he had an appointment with an orthopedic surgeon at the UPMC the next day.

In a final February 21st addendum, Dr. C. asked that the Veteran discuss at his appointment the next day whether he still needs to be on Lovenox.  A subsequent note reflects that the Veteran was advised of this via telephone, at which time he stated that he was non-weightbearing for 10 weeks and was to keep his leg above his head, so he was more or less confined to his bed until then.

A February 22, 2006 telephone triage note reflects that the Veteran dropped off prescriptions to be filled.  An addendum by Dr. C. reflects that the prescriptions were for oxycodone and Lovenox, and that he could order oxycodone but cannot get approval for Lovenox because the Veteran had surgery on his own and the drug does not meet VA criteria to be filled.

Then, an August 2006 note reflects that the Veteran's insurance stopped paying for follow-up care and he was paying for Oxycontin on his own.  An addendum shows that he would be evaluated by the pain clinic for the use of Oxycontin.  Subsequent notes show that he was given oxycodone (generic Oxycontin) and later Oxycontin.

A September 2006 private treatment note reflects that the Veteran has obtained brand name Oxycontin and has not done well on generic Oxycontin in the past.

In a December 2006 letter, Dr. W. stated that the Veteran's reflex sympathetic dystrophy has been exacerbated by the surgery.

A March 2008 VA treatment note reflects that oxycodone was effective.

An August 2008 pain consult note from the Pittsburgh VAMC reflects that the Veteran presented with recommendations from a specialist in reflex sympathetic dystrophy who recommended significant increases in Oxycontin.  The physician noted that the Veteran was already on high doses of Oxycontin but it was not controlling his pain.  The physician concluded that the Veteran has failed all pharmacological therapy and, given the very large dose of oxycodone he was already on, there was no utility in further increasing the dose.

In a June 2010 letter from a network director of VA Healthcare to the Veteran's representative, the director noted that the Veteran had initially been seen by VA in March 2001 and since that time has developed other co-morbidities that have complicated his condition.  The director noted that appropriate treatment options have been provided by both the Altoona and Pittsburgh VAMCs and the Veteran has not followed some of the recommended treatment options and/or missed his scheduled appointments.  The director further noted that the Veteran had been advised by his primary care physician at the Altoona VAMC that a fee basis consult would not be appropriate as VA can provide the care he needs.  

A September 2011 VA treatment note reflects that the Veteran's reflex sympathetic dystrophy was not adequately controlled on the current medications.  The Veteran noted that he received adequate pain control when taking Oxycontin and Oxyfast but not since he began receiving the generic versions of the drugs.  He further noted receiving Oxyfast from a private provider and requested it from the VAMC.  The physician noted that the Oxycontin should not be increased any further and thus VA would not be obligated to furnish Oxyfast for breakthrough pain.  The physician added that the Veteran would need to provide private medical records in the future if he wished reconsideration.

A December 2011 VA treatment note reflects that the Veteran had been seen by a specialist in reflex sympathetic dystrophy, but no longer, as he does not have insurance coverage.

Most recently, an April 2012 VA treatment note reflects that the Veteran again requested to see a specialist in reflex sympathetic dystrophy in Pittsburgh.  The physician requested a fee basis consult for the specialist.

Given the above, the record indicates that the Veteran's reflex sympathetic dystrophy of the left lower extremity may have worsened following the February 2006 surgery; however, the record is unclear as to whether any such worsening was due to any improper VA medical treatment.  A medical opinion on these matters has not been obtained.  Thus, the Veteran should be afforded an examination with a physician with appropriate expertise in reflex sympathetic dystrophy to determine whether any care on the part of VA aggravated his reflex sympathetic dystrophy of the left lower extremity.

With respect to the evaluation of the Veteran's left ankle traumatic arthritis, the disability was last examined by VA in September 2006, over six years ago, at which time the record indicated that his left ankle was surgically fused in a favorable position.  However, medical records added to the claims file since that time indicate that the fusion was unsuccessful, with a fractured rod and screw, and the left ankle may now be ankylosed in plantar flexion.  The degree of plantar flexion is not of record.  Thus, the Veteran should be afforded a VA examination to determine the current severity of his left ankle traumatic arthritis, to specifically include the nature of any ankylosis.  Also, VA and private medical records have been added to the claims file since the issuance of the last supplemental statement of the case (SSOC) on the evaluation of the left ankle disability in August 2009, and they should be considered on remand.

With respect to the TDIU, the above examiner should be asked to provide an opinion on whether the Veteran's service-connected left ankle traumatic arthritis prevents him from securing or maintaining substantial gainful activity.

Prior to the examinations, any outstanding VA medical records should be obtained.  The Veteran has received treatment from the Altoona and Pittsburgh VAMCs, and the record contains treatment notes submitted by the Veteran dated through April 2012.  However, there are gaps in the record and the RO last obtained the Veteran's VA medical records in May 2008.  Thus, to ensure a complete record, any outstanding VA treatment notes since May 2008 should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Altoona and Pittsburgh VAMCs since May 2008.

Obtain all pertinent outstanding records of private medical treatment.

2.  Thereafter, schedule the Veteran for an examination with a physician with appropriate expertise in reflex sympathetic dystrophy, if possible, to determine whether the Veteran has additional disability due to VA treatment following the February 14, 2006 surgery.  The claims folder must be made available to the examiner for review of the case, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed.  Based on examination of the Veteran and review of the claims file, to include any additional medical records obtained from the above development, the examiner should address the following.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran developed additional disability (i.e., a permanent worsening beyond natural progression of the reflex sympathetic dystrophy of the left lower extremity) after the February 14, 2006 surgery.  

If additional disability is found, then the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the additional disability is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing care.  The examiner should consider the VAMC's denial of Lovenox, brand name Oxycontin, and the services of a specialist in reflex sympathetic dystrophy.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that there is continuance or natural progress of the Veteran's reflex sympathetic dystrophy after the February 14, 2006, surgery as a result of VA medical treatment.  The examiner should consider the VAMC's denial of Lovenox, brand name Oxycontin, and the services of a specialist in reflex sympathetic dystrophy.

Regardless of the answers to the above questions, if additional disability, or continuance or natural progress, is found, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the additional disability, or continuance or natural progress, is a reasonably foreseeable result based on what a reasonable health care giver would have foreseen and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

Rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Also schedule the Veteran for an examination to determine the nature and severity of his service-connected left ankle traumatic arthritis.  The claims folder must be made available to the examiner for review of the case, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed.  

All pertinent pathology associated with the service-connected left ankle traumatic arthritis should be noted in the examination report, including any limitation of motion (and the point, if any, at which motion becomes painful) or ankylosis.  If ankylosis is found, the examiner should indicate the degree of plantar flexion or dorsiflexion at which the ankle is ankylosed.  

Also, the examiner should discuss whether the Veteran's left ankle disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to his service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left ankle repeatedly over a period of time.

The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected left ankle disability renders him unable to secure or follow a substantially gainful occupation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, readjudicate the claims, including adjudication of the raised claim for a TDIU.  Specific to the initial disability rating for left ankle traumatic arthritis, this readjudication should include consideration of all the evidence added to the claims file since the issuance of the August 2009 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

